Citation Nr: 0032321	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  95-42 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for growth, lower right 
arm.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a headache 
disorder.

5.  Entitlement to service connection for Peyronie's disease.

6.  Entitlement to service connection for chronic sinusitis.  

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to a compensable evaluation for postoperative 
residuals, left varicocele, claimed as varicose veins, left 
testicle.

9.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel release, left.

10.  Entitlement to an initial compensable rating for status 
post cholecystectomy.

11.  Entitlement to an initial compensable rating for 
diverticulosis.

12.  Entitlement to an initial compensable rating for carpal 
tunnel syndrome, right.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active military duty from November 1966 to 
July 1975, and from March 1983 to July 1994.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).

The issue of entitlement to service connection for halitosis 
and entitlement to an initial evaluation in excess of 10 
percent for tinnitus were withdrawn from appellate status by 
the veteran during his personal hearing conducted at the RO 
in July 1996.  See 38 C.F.R. § 20.204 (1998).

One of the issues certified on appeal is service connection 
for varicose veins, left testicle.  The record reflects that 
the RO in August 1975 granted service connection for 
postoperative residuals left varicocele and was assigned a 
noncompensable evaluation.  This fact was referenced in the 
by the veteran in his notice of disagreement.  In view of the 
notice of disagreement and substantive appeal, the Board is 
satisfied that this issue is properly before the Board for 
appellate consideration.  Therefore, the issue is as stated 
on the title page of this decision.

Additionally, the veteran raised the issue of entitlement to 
service connection for bilateral hearing loss by a statement 
received by the RO in August 1995.  This issue has not been 
developed for appellate review and is therefore referred to 
the RO for proper disposition.  

In the appellant's original claim for compensation benefits 
in Setember 1994 he made reference to a shoulder disorder.  
It is unclear whether he is claiming service connection for a 
left shoulder disability.  It is requested that the RO 
contact the appellant in order to clarify this matter and, 
thereafter, take any appropriate actions.


REMAND

The issues of entitlement to service connection for 
hemorrhoids and fissures, nerve damage right ankle, pain in 
right ankle and right big toe, temporomandibular joint 
syndrome, and right shoulder and right elbow were denied by a 
rating decision dated in March 1995.  The veteran voiced his 
disagreement to these actions in his notice of disagreement 
received by the RO in August 1995.  A statement of the case 
was not issued as to these disorders as required by Manlincon 
v. West, 12 Vet.App. 238 (1999).

In June 1999, the Board received medical evidence with regard 
to the claims on appeal, to include the veteran's claims of 
entitlement to initial ratings in excess of the currently 
assigned evaluations for carpal tunnel syndrome, right, and 
carpal tunnel release, left, as well as the veteran's claims 
of entitlement to service connection for a back disorder, a 
neck disorder, and a headache disorder.  Submission of 
additional evidence following certification of an appeal must 
be referred to the RO for review and preparation of a 
supplemental statement of the case, unless the veteran waives 
this procedural right.  38 C.F.R. § 20.1304(c) (1998).  This 
procedural right was not waived with regard to the 
aforementioned evidence.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the nonservice connection claims on appeal, 
with the exception of entitlement to an increased rating for 
postoperative residuals left varicocele, are based on the 
assignment of initial ratings for a disability following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (hereinafter Court) held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.  Instead, in Fenderson, 
the Court held that where a veteran appealed the initial 
rating assigned for a disability, "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Fenderson, 12 Vet. App. at 126.

The veteran argues that the VA examination in conjunction 
with his claims was inadequate.  The Court has held that 
"[w]here, as here, the record before the [Board] was clearly 
inadequate, remand [to the RO] is required."  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).  Upon review of the VA 
general medical examination conducted in November 1994, and 
subsequent private medical records, the Board is of the 
opinion that thorough and contemporaneous examinations would 
be of assistance in rendering a decision in this case. 

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
VA, military, and private medical records 
pertaining to treatment for the 
disabilities in issue during and since 
his retirement from active duty to the 
present that are not already on file. 

2.  The veteran should be afforded a VA 
examination by a specialist in 
genitourinary disorders to determine the 
nature and extent of any postoperative 
residuals left varicocele and Peyronie's 
disease.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to the 
examiner prior to the examination to 
facilitate a thorough, longitudinal 
review of the evidence.  

3.  The veteran should be afforded a VA 
examination by a specialist in 
gastroenterology to determine the 
severity of his service-connected status 
post cholecystectomy and diverticulosis.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to the examiner 
prior to the examination to facilitate a 
thorough, longitudinal review of the 
evidence.  

4.  The veteran should be afforded a VA 
examination by a dermatologist to 
determine the etiology, nature and extent 
of any skin disorders on his legs or 
growth on his right lower arm.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner is 
requested to provide an opinion as to 
whether it is as likely as not that any 
skin disorder found is related to 
service.  The claims file must be made 
available to the examiner prior to the 
examination to facilitate a thorough, 
longitudinal review of the evidence.  

5.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature of any neck or back 
disorder.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished, to 
include x-rays.  The examiner is 
requested to provide an opinion as to 
whether it is as likely as not that any 
neck or back disorder found is related to 
any findings or symptoms reported in 
service.  The claims file must be made 
available to the examiner prior to the 
examination to facilitate a thorough, 
longitudinal review of the evidence.  

6.  The veteran should be afforded a VA 
examination neurologist to determine the 
nature and severity of any headache 
disorder and the severity of his 
service-connected bilateral carpal tunnel 
syndrome.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished, to 
include nerve conduction studies, if 
deemed necessary.  The examiner is 
requested to provide an opinion as to 
whether any headache disorder found is 
chronic in nature, and, if yes, whether 
it is as likely as not that headaches are 
related to the inservice headaches.  The 
claims file must be made available to the 
examiner prior to the examination to 
facilitate a thorough, longitudinal 
review of the evidence.  

7.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and severity of 
any sinus disorder found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished, to include x-rays.  The 
examiner is requested to provide an 
opinion as to whether it is as likely as 
not that any sinus disorder found is 
related to any symptoms or findings shown 
in service.  The claims file must be made 
available to the examiner prior to the 
examination to facilitate a thorough, 
longitudinal review of the evidence.  

8.  The veteran and his representative 
should be provided with a statement of 
the case as to the issues of entitlement 
to service connection for hemorrhoids and 
fissures, nerve damage right ankle, pain 
in right ankle and right big toe, 
temporomandibular joint syndrome, and 
right shoulder and right elbow, and 
informed of his appellate rights.  The RO 
is informed that the Board does not have 
jurisdiction of these issue until a 
timely substantive appeal has been 
received.

9.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations scheduled in conjunction 
with the remand and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

10.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

11.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include entitlement to an increased 
rating for postoperative residuals left 
varicocele and the initial ratings as 
discussed in Fenderson.  If any issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative, 
which includes the rating criteria for 
the service connected left varicocele.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


